Motion granted and the stay contained in the order to show cause, dated April 20, 1960, is continued pending the hearing and determination of the appeal on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 6,1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before May 21, 1960. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.